16-2529-cr
United States v. Moore


                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
                                     [REDACTED VERSION]

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1.
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE
NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New
York, on the 31st day of May, two thousand seventeen. *

PRESENT: REENA RAGGI,
                 SUSAN L. CARNEY,
                                 Circuit Judges,
                 LEWIS A. KAPLAN,
                                 District Judge. †
----------------------------------------------------------------------
UNITED STATES OF AMERICA,
                                 Appellant,

                         v.                                              No. 16-2529-cr

LESLIE MOORE,
                                 Defendant-Appellee.
----------------------------------------------------------------------
FOR APPELLANT:                                    Paul D. Silver, Katherine E. Kopita, Assistant
                                                  United States Attorneys, for Richard S.
                                                  Hartunian, United States Attorney for the
                                                  Northern District of New York, Albany,
                                                  New York.

*
    This summary order was filed under seal on May 31, 2017.
†
 Judge Lewis A. Kaplan, of the United States District Court for the Southern District of
New York, sitting by designation.

                                                     1
FOR APPELLEE:                            Robert J. Boyle, Law Office of Robert J. Boyle,
                                         New York, New York.

      Appeal from a judgment of the United States District Court for the Northern

District of New York (Gary L. Sharpe, Judge).

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED,

AND DECREED that the judgment entered on June 28, 2016, is VACATED, and this

matter is REMANDED for further proceedings consistent with this order.

      The United States appeals from what the district court itself characterized as an

“illegal sentence.” J.A. 75. The challenged sentence of

                                                      was imposed on defendant Leslie

Moore following her guilty plea to conspiracy to traffic in 500 grams or more of cocaine,

28 grams or more of cocaine base, and an unspecified amount of heroin.     See 21 U.S.C.

§§ 841(a)(1), (b)(1)(B), 846.




                                                                                     The

government urges us to identify procedural error

            and to vacate Moore’s sentence as unreasonable.      We apply a deferential

abuse-of-discretion standard to reasonableness challenges to sentences, see United States

v. Young, 811 F.3d 592, 598 (2d Cir. 2016), which “incorporates de novo review of

questions of law” and “clear-error review of questions of fact,” United States v. Legros,

529 F.3d 470, 474 (2d Cir. 2008).   We assume the parties’ familiarity with the facts and


                                           2
record of prior proceedings, which we reference only as necessary to explain our decision

to vacate and remand.




      The district court here concluded that the applicable 60-month mandatory

minimum required a Guidelines calculation for Moore that presumed a total offense level

of 22 and a criminal history category of III, thereby yielding a sentencing range of 51 to

63 months.




                                            3